TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00476-CV


In re Philip J. Leonard, M.D.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relator Philip J. Leonard, M.D., filed this petition for writ of mandamus on August
8, 2005.  On December 29, Leonard filed an unopposed motion to dismiss the petition for writ of
mandamus, stating that the parties have settled all issues between them in the underlying suit.  We
grant the motion to dismiss.


  
					Bob Pemberton, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Filed:   January 6, 2006